Order reversed on the law and determination of the State Liquor Authority confirmed, without costs of this appeal to any party. Memorandum: We find there was sufficient competent proof of all the facts necessary to be proved in order to authorize the determination of the Liquor Authority and that there was not any incompetent evidence received and acted upon. All concur. (The order annuls a determination of defendants which revoked petitioner’s liquor license.) Present — Cunningham, P. J., Taylor, Dowling, Harris and MeCurn, JJ.